Order reversed upon the law and the facts, and motion granted, costs to abide the event. We are of opinion that the plaintiff’s error in the name of the steamship upon which the accident involved in this action occurred was an excusable error, and that misleading testimony introduced by the defendant tended to prevent the plaintiff from discovering the error. There has been no trial of the real issue between the parties. In the interest of justice that issue should be tried upon the merits. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.